DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-20 are pending and examined herein.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	The terms “substantially” in claim 1 and “approximately” in claims 2, 3, 6, 7, and 8 are  relative terms which render the claims indefinite. The terms “substantially” and “approximately” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
4.	Claims 4 and 5 attempt to define a shape of the chamber by reciting “wherein the first radius of curvature is concave and the second radius of curvature is convex.” A concave curve rounds inward, while a convex curve rounds outward, but the claim does not make clear what reference point provides the basis for determining convex and concave. For example, a person skating on the ice surface of a hockey rink are facing the concave surface of the rink walls, while a person watching the skater from the stands is facing the convex surface of the rink walls. Accordingly, such terms in a claim must be given a reference point to be definite. It appears that the reference point is the interior space or center axis of the chamber. 
5.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stokely et al., US 2010/0278293 in view of Ogasawara et al., US 2010/0086095.
11.	Regarding claim 1, Stokely discloses a  device (200) for containing a liquid irradiation target material ([0042], [0033]), the device comprising: a housing  (202) comprising a chamber (420), the housing having a first surface that is substantially flat (Fig. 4, Fig. 7, left side), an inlet aperture, an outlet aperture (224; [0042]), and a lip (424; [0045])) having a second surface that is substantially flat and recessed from the first surface; the chamber having a substantially flat base (726) and a wall (422)extending from the base; and a heat sink comprising a plurality of fins (344) disposed at least partially around the chamber (Fig. 5, Fig. 7, [0042]). Stokely does not disclose the chamber wall having first and second curved portions. Ogasawara teaches a device for containing a liquid irradiation target (Fig. 8), the device comprising a chamber having a substantially flat base (46) and a wall having a first portion (58) extending from the base and a second portion (54a) extending from the first portion, the first portion having a first radius of curvature and the second portion having a second radius of curvature that is less than the first radius ([0087]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the chamber shape of Ogasawara to the device of Stokely for the predictable advantage of reducing the amount of target liquid needed (see [0094]). 
12.	Regarding claims 2, 3, and 6, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely is silent as to the absolute dimensions of its chamber while Ogasawara is silent as to the radii of curvature of its chamber wall portions. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the chamber shape of Ogasawara to the device of Stokely for the reasons stated above.
13.	Regarding claims 4 and 5, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Ogasawara further teaches a liquid target irradiation chamber having a wall  wherein the first radius of curvature is concave (with respect to the interior of the cavity) and wherein the second radius of curvature is convex (with respect to the cooling channel). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the chamber shape of Ogasawara to the device of Stokely for the reasons stated above.
14.	Regarding claims 7 and 8, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses the chamber having a volume of 0.5-20 mL ([0031]). Accordingly, a skilled artisan would have found the claimed chamber volume ranges to be obvious. MPEP 2144.05(I). 
15.	Regarding claim 9, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a device wherein the plurality of fins comprises parallel plates (see Figs. 5 and10).
16.	Regarding claims 10 and 11, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a device wherein the housing is made of aluminum or niobium ([0030]). 
17.	Regarding claim 12, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a device that is an integral unit (see Figs. 4 and 5). 
18.	Regarding claim 13, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a device wherein the housing comprises a cylindrical shape (see Figs. 4 and 5).
19.	Regarding claim 14, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a device further comprising a gasket (1351) disposed at least partially within the lip (see Fig. 13).
23.	Regarding claim 17, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 1 obvious. Stokely further discloses a method of preparing a liquid target material for irradiation, the method comprising: providing a device for containing a liquid target material (Fig. 13, 200); inserting a gasket at least partially in the lip of the device [0064]); contacting the gasket with a foil (218) thereby fluidly sealing the chamber ([0062]); and loading the liquid target material into the chamber of the device ([0032], [0038]).
24.	Regarding claim 18, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders the method of claim 17 obvious. Stokely further discloses the chamber having a volume of 0.5-20 mL ([0031]). Accordingly, a skilled artisan would have found the claimed chamber volume range to be obvious. MPEP 2144.05(I). 
25.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stokely et al., US 2010/0278293 in view of Ogasawara et al., US 2010/0086095, in further view of Smith et al., US 2019/0080813.
26.	Regarding claims 15 and 16, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders claim 14 obvious. Stokely is silent as to the material of its gasket. Smith teaches an irradiation device having an aluminum gasket ([0053]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the materials selection of Smith to the device of Stokely because  Smith establishes that its materials are suitable for use in the device of Stokely. MPEP 2144.07.
27.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stokely et al., US 2010/0278293 in view of Ogasawara et al., US 2010/0086095, in further view of Lambert et al., US 2013/0163708.
28.	Regarding claim 19, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders the method of claim 18 obvious. Stokely further discloses a method further comprising: irradiating the liquid target material through the foil and removing the irradiated liquid target ([0038]), but does not disclose discarding the foil. Lambert teaches a method comprising a step of disposing of an irradiated foil ([0064-5]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to combine the foil disposal step of Lambert with the method of Stokely because foils must be replaced periodically due to degradation from the irradiation beam. 
29.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stokely et al., US 2010/0278293 in view of Ogasawara et al., US 2010/0086095, in further view of Erdman, US 6,586,747.
30.	Regarding claim 20, the combination of the shape of the target chamber as taught by Ogasawara with the device of Stokely renders the method of claim 17 obvious. Stokely is silent as to the material of its foil. Erdman teaches an irradiation device having a Havar foil (column 5, lines 29-45). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the materials selection of Erdman to the device of Stokely because  Erdman teaches that the Havar foil can be thin enough to not degrade the particle beam while being strong enough to withstand high pressure in the liquid target cavity. 

Allowable Subject Matter
31.	A combination of claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not teach a liquid target irradiation holder wherein the liquid target cavity has a wall with a shape as defined below. 
32.	The following is a suggestion of claim language to place claim 1 in condition for allowance:
…the chamber having a flat base perpendicular to a central axis of the chamber and a wall having a first portion extending from the base, the first portion being concave with respect to the central axis and having a first radius of curvature, and a second portion extending from the first portion, the second portion being convex with respect to the central axis and having a second radius of curvature, wherein the second radius of curvature of curvature…

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
34.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619